    Case 1:09-cv-01714-GHW-RWL Document 331 Filed 06/11/20 Page 1 of 3

                                                  USDC SDNY
                                                  DOCUMENT
UNITED STATES DISTRICT COURT                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                     DOC #:
                                                  DATE FILED: 6/11/2020

                                    x
In re DEUTSCHE BANK AG SECURITIES   :   Master File No. 1:09-cv-01714-GHW-RWL
LITIGATION                          :
                                    :   CLASS ACTION
                                    :
This Document Relates To:           :   ORDER APPROVING PLAN OF
                                    :   ALLOCATION
      ALL ACTIONS.                  :
                                    x
     Case 1:09-cv-01714-GHW-RWL Document 331 Filed 06/11/20 Page 2 of 3



       This matter having come before the Court on June 11, 2020, on Class Plaintiffs’ motion for

approval of the Plan of Allocation of the Settlement proceeds in the above-captioned action; the

Court having considered all papers filed and proceedings had herein and otherwise being fully

informed in the premises;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.      This Order incorporates by reference the definitions in the Stipulation of Settlement

dated November 11, 2019 (the “Stipulation”), and all capitalized terms used, but not defined herein,

shall have the same meanings as set forth in the Stipulation.

       2.      Pursuant to and in full compliance with Rule 23 of the Federal Rules of Civil

Procedure, this Court hereby finds and concludes that due and adequate notice was directed to all

persons who are Class Members who could be identified with reasonable effort, advising them of the

Plan of Allocation and of their right to object thereto, and a full and fair opportunity was accorded to

all persons and entities who are Class Members to be heard with respect to the Plan of Allocation.

       3.      The Court finds and concludes that the formula for the calculation of the claims of

Authorized Claimants which is set forth in the Notice of Pendency and Proposed Settlement of Class

Action (the “Notice”) sent to Class Members provides a fair and reasonable basis upon which to

allocate the proceeds of the Net Settlement Fund established by the Stipulation among the Class

Members, with due consideration having been given to administrative convenience and necessity.

       4.      This Court finds and concludes that the Plan of Allocation, as set forth in the Notice,

is, in all respects, fair and reasonable and the Court approves the Plan of Allocation.

       IT IS SO ORDERED.


         June 11, 2020
DATED: ______________________                  ______________________________________
                                               THE HONORABLE GREGORY H. WOODS
                                               UNITED STATES DISTRICT JUDGE
     Case 1:09-cv-01714-GHW-RWL Document 331 Filed 06/11/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE

          I Eric I. Niehaus, hereby certify that on June 4, 2020, I authorized a true and correct copy

of the foregoing document to be electronically filed with the Clerk of the Court using the CM/ECF

system, which will send notification of such public filing to all counsel registered to receive such

notice.

                                                     s/ Eric I. Niehaus
                                                     ERIC I. NIEHAUS

                                                     ROBBINS GELLER RUDMAN
                                                       & DOWD LLP
                                                     655 West Broadway, Suite 1900
                                                     San Diego, CA 92101-8498
                                                     Telephone: 619/231-1058
                                                     619/231-7423 (fax)

                                                     E-mail: ericn@rgrdlaw.com
